Allowable Subject Matter
Claims 1, 3-4 and 6-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to overcome the current prior art rejections. Namely, Applicant has further defined the sequential flow pattern of the air that passes into the air intake scoop, wherein the prior art no longer anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1 and 6.
There are no prior art teachings that would otherwise supplement or substitute the teachings of Albani to arrive at the claimed invention. The prior art fails to teach, inter alia, the arrangement of the air intake scoop and the fluid absorbing material such that air passing into the air intake scoop passes through the fluid absorbing material, and then passes from the fluid absorbing material into the at least one vent aperture. As shown in figure 10 of Albani, the air that passes into the air intake scoop (A) will go through either the fluid absorbing material (3), or through the at least one vent aperture (A2), but will not flow through the fluid absorbing material (3) and subsequently pass through the aperture (A2). It should also be noted that an alternate embodiment (see figures 11-13) shows another fluid absorbing material (16’) that allows air to pass therethrough and then subsequently pass through the aperture (A2’), however, said fluid absorbing material (16’) is not positioned between the front edge (6) of the air intake scoop and the rear barrier (“step” formed between 1.22’ and 1.23’) in the air intake scoop (A).
1 for changing the location of the fluid absorbing material to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different structural arrangements of all the components of the air intake scoop) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Albani require the specific arrangement of the air intake scoop and the fluid absorbing materials, as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Albani to arrive at the claimed invention would be based on improper hindsight, and would render Albani inoperable for its intended purpose. Assuming arguendo, rearranging the internal components of the air intake scoop of Albani would change the principles of operation thereof, since it would require completely redesigning the structure of the air intake scoop such that the air flow throughout the system achieves the intended purpose of providing cool air while preventing water from entering the helmet. For instance, rearranging any of the components, structures, or fluid absorbing materials of Albani would require completely rearranging adjacent structural features and components to accommodate the changes, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
               
/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).